DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admission of Prior Art, MPEP 2125 and 2129 ) in view of Nishibori et al. (US 20110298121 A1).
Regarding claim 7, AAPA discloses (“FIG. 1 is a cross-sectional view exemplarily illustrating a typical power module”) a double-sided cooling power module (Fig. 1) comprising: a first insulating layer (81); a first upper metal plate (21) disposed on an upper surface of the first insulating layer; a first lower metal plate (22) disposed on a lower surface of the first insulating layer; a second insulating layer (82); a second upper metal plate (24 and/or 25) disposed on an upper surface of the second insulating layer; a second lower metal plate (23) disposed on a lower surface of the second insulating layer; a semiconductor chip (40) provided between (at least indirectly) the first lower metal plate (22) and the second upper metal plate (24 and/or 25); a signal lead (41) through which (inherent) a signal is transmitted to or received from the semiconductor chip (see MPEP 2111, 2112 and/or 2114); a wire (42) connecting the semiconductor chip and the signal lead; and a spacer (30) provided between the semiconductor chip (40) and the first lower metal plate (22), to (inherent) prevent a (physical) contact between the first lower metal plate (22) and the wire (42, Fig. 1).
AAPA fails to disclose (i) wherein the spacer includes a plurality of first metal layers made of a first metal and provided as outermost layers and a second metal layer made of a second metal having a thermal expansion coefficient lower than a thermal expansion coefficient of the first metal and disposed between the plurality of first metal layers, and, (ii) wherein a thermal expansion coefficient of the spacer is below a first threshold value and above the thermal expansion coefficient of the second metal, wherein the first threshold value is between the thermal expansion coefficient of the first metal and the thermal expansion coefficient of the second metal, wherein a thermal conductivity of the spacer is above a second threshold value and below a thermal conductivity of the first metal, and wherein the second threshold value is below a thermal conductivity of the second metal.
Regarding (i), Nishibori discloses wherein the spacer (13, “a buffer plate 13”, Fig. 9) includes a plurality of first metal layers (Cu) made of a first metal (Cu) and provided as outermost layers (Fig. 12) and a second metal layer (CuMo) made of a second metal (CuMo, “Cu--CuMo--Cu clad material including a CuMo alloy and Cu foils provided on a surface and a back surface thereof as shown in FIG. 12”. Per MPEP 2111, the Al layer shown is not considered part of the spacer) having a thermal expansion coefficient lower than a thermal expansion coefficient of the first metal (presumed inherent since the prior art discloses a Cu--CuMo--Cu laminate which, e.g., matches that of claim 12. See MPEP 2111 and/or 2112) and disposed between the plurality of first metal layers (Fig. 12).
It would have been obvious to one of ordinary skill in the art to include the stack of metals of Nishibori in the power module of AAPA by modifying the spacer 30 to comprise Cu--CuMo--Cu and arrive at the claimed invention so as to ensure matching, or reduction of abrupt changes, of linear expansion coefficients between contact structures (Nishibori, [0053]).
Regarding (ii), as stated above, AAPA/Nishibori discloses a Cu--CuMo--Cu laminate which, e.g., matches that of claim 12 (See Nishibori, Fig. 12 and related text). The Cu—CuMo--Cu of the prior art also matches that of [0054-0055].
The thermal expansion coefficients, thermal conductivities and relationships among said properties of claim 7 appear related to inherent material properties of the Cu/CuMo/Cu laminate of claim 12 and [0054-0055], wherein, since the prior art also discloses a Cu--CuMo—Cu laminate, in the absence of evidence to the contrary, the prior art inherently meets the claimed limitations by virtue of disclosing the same materials. See MPEP 2112.
Alternatively, in the event the prior art does not inherently meet the claimed limitations by virtue of disclosing the same materials, which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to include the thermal expansion coefficients, thermal conductivities and relationships among said properties of claim 7 in the device of AAPA/Nishibori so as to ensure matching, or reduction of abrupt changes, of thermal properties between contact structures (Nishibori, [0053]). See MPEP 2112-III.
Regarding claim 8, AAPA/Nishibori discloses (Fig. 1) wherein joining between the first lower metal plate (22) and the spacer (30) and between the spacer and the semiconductor chip (40) are performed through soldering (S, “A joint S between the metal plate 22 and the spacer 30 and a joint S between the spacer 30 and the semiconductor chip 40 are made through soldering”).
Regarding claim 9, AAPA/Nishibori discloses wherein the second metal (CuMo) has a solder wettability lower than a solder wettability of the first metal (Cu. Presumed inherent since the prior art discloses a Cu—CuMo--Cu laminate which, e.g., matches that of claim 12 and [0053-0054].  See MPEP 2111 and/or 2112).
Regarding claim 10, AAPA/Nishibori discloses wherein the second metal layer (CuMo) is provided singular (Fig. 12) and is stacked between the plurality of first metal layers (Cu) provided as the outermost layers (Fig. 12. Per MPEP 2111, the Al layer shown is not considered part of the spacer).
Regarding claim 12, AAPA/Nishibori wherein the first metal is Cu (Cu) and the second metal is Mo or CuMo (CuMo, Fig. 12).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Nishibori et al. as applied to claim 7 above, and further in view of Eiki (of record, JP 2007115731 A).
Regarding claim 11, AAPA/Nishibori fails to disclose wherein the second metal layer is provided in plural to form a plurality of second metal layers, and wherein the plurality of second metal layers is alternately stacked between the plurality of first metal layers provided as the outermost layers.
Eiki discloses wherein the second metal layer is provided in plural to form a plurality of second metal layers (16/20), and wherein the plurality of second metal layers is alternately stacked between the plurality of first metal layers (10) provided as the outermost layers (Fig. 1, “FIG. 1 is a cross-sectional view showing a cross-sectional structure of a clad material of the present invention. In the figure, 10 is a layer made of a first material, and 20 is a layer made of a second material, which are alternately stacked. The total number is 5 layers or more (in this figure, there are 5 layers)”, “As the first material, for example, copper, silver, an alloy containing copper, or an alloy containing silver can be used as a material having high thermal conductivity” and “ As the second material, for example, either molybdenum or tungsten can be used as a material having a smaller coefficient of thermal expansion than the first material”).
It would have been obvious to one of ordinary skill in the art to include the layers of Eiki in the device of AAPA/Nishibori and arrive at the claimed invention so as to provide “a cladding material having high thermal conductivity and a small thermal expansion coefficient, and to provide a radiation substrate having high thermal conductivity and the small thermal expansion coefficient using the same” (Eiki, Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Nishibori et al. as applied to claim 7 above, and further in view of Sugimura et al. (of record, US 20120306086 A1).
Regarding claim 13, AAPA/Nishibori fails to disclose wherein a thickness of the second metal layer accounts for 33% to 50% of a total thickness of the spacer.
Sugimura discloses (i) [0006] – “In this case, owing to a difference in the thermal expansion coefficient between a semiconductor configuring a semiconductor element and copper, thermal distortion or stress occurs at the joined part of the semiconductor element and a wire”, (ii) [0009] “In this configuration, the wiring layer includes the first copper-containing material having the thermal expansion coefficient smaller than that of copper. Consequently, the thermal expansion coefficient difference between the semiconductor element and the wiring layer is smaller than, for example, that when the wiring layer includes copper” and (iii) [0033] – “An example of the composite material as the copper-containing material constituting the wiring layer 122 is a Cu--Mo--Cu composite material in which the intermediate layer 122a shown in FIG. 3 includes molybdenum (Mo)”. That is, Sugimura discloses a Cu/Mo/Cu laminate with a reduced thermal expansion coefficient when compared to copper.
It would have been obvious to one of ordinary skill in the art to minimize the thickness of the copper layers and maximize the thickness of the second metal layer while arriving at a value within the claimed range in the device of AAPA/Nishibori in view of Sugimura so as to achieve an acceptable thermal conductivity of the spacer while reducing thermal distortion or thermal stress (Sugimura, [0009]), and/or, as a matter of routine experimentation (MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 7.18.2022 have been fully considered but they are not persuasive. 
The applicant alleges the prior art of record fails to disclose  “wherein a thermal expansion coefficient of the spacer is below a first threshold value and above the thermal expansion coefficient of the second metal, wherein the first threshold value is between the thermal expansion coefficient of the first metal and the thermal expansion coefficient of the second metal, wherein a thermal conductivity of the spacer is above a second threshold value and below a thermal conductivity of the first metal, and wherein the second threshold value is below a thermal conductivity of the second metal” of amended claim 7. 
This is not persuasive since the examiner now introduces Nishibori et al. (US 20110298121 A1) and the limitations in question appear inherently disclosed, or alternatively, prima-facie obvious in view of Nishibori per MPEP 2112. See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/               Primary Examiner, Art Unit 2894